Case 9:19-cv-80079-RAR Document 24 Entered on FLSD Docket 07/03/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-80079-RAR
  FRANK GRECO,

         Plaintiff,

  v.

  HUMANA PHARMACY, INC.,

        Defendant.
  ________________________/

                             ORDER SCHEDULING MEDIATION

         The mediation conference in this matter shall be held with Marlene Quintana, on August

  5, 2019 at 9:30 a.m., at GrayRobinson, P.A., 333 SE 2nd Avenue, Miami, Florida 31331. A report

  of the mediation must be filed within seven (7) days thereafter.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of July, 2019.




                                                       RODOLFO RUIZ
                                                       UNITED STATES DISTRICT JUDGE
